10
11
i2
i3

14

 

15

16

17

18

19

20

al

23

24

25

|

 

26

 

Case 2:18-cv-01863-RFB-VCF Document 8 Filed 10/15/18 Page 1 of 2

DAVID LIEBRADER, ESQ.
NEVADA STATE BAR NO. 5048

THE LAW OFFICES OF DAVID LIEBRADER, INC.

601 S. RANCHO DR. STE D-29
LAS VEGAS, NV 89106

Tel. 702/380-3131
DaveL_@investmentloss.com

 

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
IN THE MATTER BETWEEN ) Case No, 2:18-cv-01863-GMN-
os. y VCF
PAUL THOMPSON, )
} STIPULATION AND ORDER TO
PLAINTIFF, } SUBMIT TO ARBITRATION
Vv. }
)
TREASURE COAST BULLION GROUP, INC., )
WORTH GROUP, INC., MATTHEW JOHN )
KEHOE AND DOES 1-10 AND ROES 1-19, )
INCLUSIVELY )
}
)
DEFENDANTS. }
)
STIPULATION AND ORDER

 

It is stipulated by and between the Plaintiff and Defendants as follows:

1. That the court has jurisdiction over the subject matter of this action and over

each of the parties hereto, and venue of this action is proper in the United

States District Court for the District of Nevada.

2. That the parties stipulate and agree to submit this entire action to final and

binding arbitration before JAMS, with a hearing to be held in Palm Beach

County Florida.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

|

 

 

Case 2:18-cv-01863-RFB-VCF Document 8 Filed 10/15/18 Page 2 of 2

3. That this action shall be stayed pending resolution of the arbitration.

4. That a final judgment on the arbitration award may be filed with and entered ..

by the Court, upon the motion of any party after completion of the arbitration.

<2, La Dated: October 12, 2018

  

Yy GS Fort Dated: October 12, 2018

rater Esq.
Attorneys for Defendants

ORDER

IT IS SO ORDERED by this Court, this Day of October, 2018.

 

United States District Court Judge

cv

 
